DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The objections to the drawings are hereby withdrawn in view of amended drawings submitted 4/19/2022, which are hereby entered

Specification
The objection to the title of the invention is hereby withdrawn in view of the amendment to the title submitted 4/19/2022, which is hereby entered. 

Claim Objections
Claims 4 and 8 are objected to because of the following informalities:  Claims 4 and 8 recite the limitation “the substrate”, which lacks proper antecedent basis, and is interpreted as “a substrate”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2017/0294425 A1) of prior record, hereinafter Kim, in view of Chen (CN 110276312A), hereinafter Chen. All references to text of Chen reference are with respect to the provided full English translation, which is being provided with this office action. 

Regarding claim 1 and 5, Kim discloses a display panel, and a display device comprising a display panel (e.g. figures 1 and 2), comprising: 
a display area, the display area comprising: a light-emitting sub-area (e.g. light-emitting sub-area NBA, ¶ [0042]) and an external light-transmitting sub-area (e.g. external light-transmitting sub-area BA comprising transparent window TW and transparent area TA, ¶ [0044]), wherein the display panel comprises:
an anode disposed in the light-emitting sub-area (figure 2, anode 220, ¶ [0064]);
a light-emitting layer disposed on the anode and located in the light-emitting sub-area (light-emitting layer 230, ¶ [0065]);
a cathode disposed on a side of the light-emitting layer away from the anode, and covering the display area (e.g. figure 2, cathode 240, ¶ [0067]); and
a cover layer disposed on a side of the cathode away from the light-emitting layer, and covering at least the light-emitting sub-area (figure 2, cover layer 250, ¶ [0068]).
Kim is silent with respect to explicitly disclosing the display panel further comprises an image capturing component, wherein the image capturing component and the light-emitting layer are respectively disposed on opposite sides of a substrate.
Chen teaches an analogous device (see Figures 1-3; also see para 19-21; i.e. , ¶ [0019] - , ¶ [0021]) comprising a display panel (para 2; i.e. , ¶ [0002]) wherein a light emitting layer (i.e. light-emitting layer of  “light-emitting devices 121” described in para 42) and an image capturing component (13, which “includes a light-sensing device” – see para 42) wherein the image capturing component and the light-emitting layer are respectively disposed on opposite sides (best seen in Figure 3; also see para 42, especially lines 265-266) of a substrate (11, see para 42). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kim such that the display panel further comprises an image capturing component, wherein the image capturing component and the light-emitting layer are respectively disposed on opposite sides of a substrate. One would have been motivated to make the above modification at least for the purpose of enhancing intensity of the light incident on the light-sensing device to improve accuracy of sensing (para 40 of Chen).

Regarding claims 3 and 7, Kim discloses the display panel and display device according to claims 1 and 5 above, wherein the cover layer (figure 2, cover layer 250) covers the light- emitting sub-area (NBA) and the external light-transmitting sub-area (BA) (as seen in figure 2), and the cover layer in the light-emitting sub-area has a thickness greater than the cover layer in the external light-transmitting sub-area (e.g. as seen in figure 2, the cover layer 250 in the light-emitting sub-area NBA above the OLED has a thickness greater than the cover layer 250 in the external light-transmitting sub-area BA within the region TW).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 5 (see applicant’s response of 4/19/2022) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
However, it must be pointed out that applicant’s assertion that “claim 4 (now incorporated into independent claim 1)” is incorrect. Claim 4 (now cancelled), recited “the display panel further comprising an image capturing component disposed on a side of the substrate away from the light-emitting layer” (emphasis added), which is different in scope (see previous rejection of claim 4, for greater clarity) from the currently recited limitation incorporated in claim 1, which recites “an image capturing component wherein the image capturing component and the light-emitting layer are respectively disposed on opposite sides of a substrate”. More specifically, the prior rejection of claim 4 clarified that “away from” can be interpreted as being separated; as indicated in the rejection by “is away (separated)” on page 6 of the office action of 2/3/2022.  On the other hand, the recitation of not just away but “on opposite sides” is different in scope, which necessitated new grounds of rejection. What has been outlined above for amended claim 1 also applies to similarly amended claim 5.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY ARORA whose telephone number is (571)272-8347. The examiner can normally be reached 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X. Le can be reached on 5712721708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AJAY ARORA/Primary Examiner, Art Unit 2892